Case 2:15-cv-00201-SMJ   ECF No. 421-3   filed 01/28/20   PageID.21989 Page 1 of 39
 000221




                                         EXHIBIT 3

                                                                                      000221
Case 2:15-cv-00201-SMJ   ECF No. 421-3     filed 01/28/20     PageID.21990 Page 2 of 39
 000222


                                                                                          Page 1
   1                       UNITED STATES DISTRICT COURT
   2                      EASTERN DISTRICT OF WASHINGTON
   3      __________________________________________________________
   4        CITY OF SPOKANE, a municipal                       )
            corporation, located in the                        )
   5        County of Spokane, State of                        )
            Washington,.                                       )
   6                                                           )
                   Plaintiff,                                  )
   7                                                           )
            vs.                                                ) NO. 15-cv-00201-SMJ
   8                                                           )
            MONSANTO COMPANY, SOLUTIA,                         )
   9        INC., and PHARMACIA                                )
            CORPORATION, and DOES 1 through                    )
  10        100,                                               )
                                                               )
  11               Defendants.                                 )
  12

  13

  14                            VIDEOTAPED DEPOSITION
  15                                             OF
  16                                   MICHAEL COSTER
  17                               September 17, 2019
  18                                      11:21 a.m.
  19                          510 West Riverside Avenue
  20                               Spokane, Washington
  21

  22

  23       Reported by:
  24       Amy J. Brown, RMR, CRR, WA CCR NO. 2133, ID CCR NO. 700
  25       JOB #168206

                              TSG Reporting - Worldwide   877-702-9580

                                                                                           000222
Case 2:15-cv-00201-SMJ   ECF No. 421-3     filed 01/28/20     PageID.21991 Page 3 of 39
 000223


                                                                                      Page 17
   1                                   MICHAEL COSTER
   2          A.     What do you mean by that?
   3          Q.     Well, what is the average -- what is the
   4      workweek that contemplated?
   5                 Is it based on a 40-hour workweek, or 35?
   6          A.     Most of the workweek is a 40-hour workweek,
   7      though there are some exceptions to that.
   8          Q.     Okay.     Are the employees allowed to work
   9      overtime if necessary?
  10          A.     Yes.
  11          Q.     Okay.     And what are they paid -- what are those
  12      hourly employees paid for overtime?
  13          A.     Time and a half.             Double time for holidays.
  14          Q.     Can you tell me the hourly pay for any of the
  15      hourly employees at the plant, whether an all-inclusive
  16      number including their benefits and overhead, or without
  17      the benefits and overhead number?
  18          A.     No.
  19          Q.     Okay.     Who would have that information?
  20          A.     City accounting and perhaps human resources.
  21          Q.     What is your current salary at the plant?
  22          A.     I believe it's about 139,000 a year.
  23          Q.     Okay.     What has your role been with respect to
  24      development of the NLT system?
  25          A.     I participated in the pilot, various pilot


                              TSG Reporting - Worldwide   877-702-9580

                                                                                          000223
Case 2:15-cv-00201-SMJ   ECF No. 421-3     filed 01/28/20     PageID.21992 Page 4 of 39
 000224


                                                                                      Page 18
   1                                   MICHAEL COSTER
   2      projects over the years.              Basically, I participated in
   3      some of the conceptual design and then review and
   4      selection of the final design.                   Then my other role would
   5      be once the contract was underway, would be to oversee
   6      the construction activities, cooperating with the
   7      contractors such that no non-compliance or safety issues
   8      occurred.
   9          Q.     Okay.     And that construction of the NLT has not
  10      yet begun; correct?
  11          A.     NLT is underway.
  12          Q.     Okay.     Who else participated from the City in
  13      the pilot programs, the pilot testing?
  14          A.     It would have been Mike Taylor.
  15          Q.     Condolences, by the way.
  16          A.     Lars Hendron.           Virtually all of the
  17      supervisors, to some extent.
  18          Q.     The plant supervisors?
  19          A.     Work group supervisors.
  20          Q.     Okay.
  21          A.     There would have been involvement by Fred Brown
  22      previously, who was a senior engineer assigned to the
  23      treatment plant, and now Chris Peterschmidt, who is a
  24      principal engineer assigned to the treatment plant.
  25          Q.     Okay.     Let me just check off this box.                   Can you


                              TSG Reporting - Worldwide   877-702-9580

                                                                                          000224
Case 2:15-cv-00201-SMJ   ECF No. 421-3     filed 01/28/20     PageID.21993 Page 5 of 39
 000225


                                                                                      Page 21
   1                                   MICHAEL COSTER
   2                 MR. LAND:        Objection.           Misleading,
   3      mischaracterization of facts.                   You can answer.
   4                 THE WITNESS:          At the current time, it does not
   5      have to be operated year-round.
   6      BY MR. HAASE:
   7          Q.     Okay.     You would agree that there are no
   8      numerical PCB discharge limits for the Spokane River;
   9      correct?
  10          A.     There are water quality limits for the Spokane
  11      River.
  12          Q.     Right.     That's river water concentration;
  13      right?
  14          A.     Correct.
  15          Q.     And that's the 170 ppq; correct?
  16          A.     Correct.
  17          Q.     Okay.     And but with respect to PCB discharge
  18      limits from facilities such as including the Riverside
  19      Park facility, there are no numerical PCB discharge
  20      limits governing the Riverside Park facility; correct?
  21          A.     Correct.
  22          Q.     And isn't it true, Mr. Coster, that the PCB
  23      sampling results reported by the task force in both 2016
  24      and 2019 all show that the average amounts of PCB
  25      concentrations in the Spokane River were below that


                              TSG Reporting - Worldwide   877-702-9580

                                                                                          000225
Case 2:15-cv-00201-SMJ   ECF No. 421-3     filed 01/28/20     PageID.21994 Page 6 of 39
 000226


                                                                                      Page 24
   1                                   MICHAEL COSTER
   2          A.     "Average concentrations at all stations show
   3      compliance with the current Washington State water
   4      quality standard of 170 picograms per liter."
   5          Q.     Right.     And that is what was reported in this
   6      document based on sampling events conducted by the task
   7      force in 2014, 2015 and 2016; correct?
   8          A.     Correct.
   9                 MR. HAASE:        All right.           We'll mark as Coster
  10      Exhibit 2.     Sorry.
  11                       (Exhibit 2 marked for identification.)
  12      BY MR. HAASE:
  13          Q.     And you'll see that this has already been
  14      marked as Lars Hendron Exhibit 53, but this will be
  15      Coster Exhibit 2.
  16                 And over on page 9 -- sorry.                        What I've handed
  17      you is the -- sorry.           If you just keep that page, but if
  18      you'll flip to the cover.
  19                 This is the Spokane River Regional Toxics Task
  20      Force 2018 Technical Activities Report:                         Continued
  21      Identification of Potential Unmonitored Dry Weather
  22      Sources of PCBs to the Spokane River; correct?
  23          A.     Correct.
  24                 If you'll excuse me, I'll turn off my bluetooth
  25      that connects to my watch.


                              TSG Reporting - Worldwide   877-702-9580

                                                                                            000226
Case 2:15-cv-00201-SMJ   ECF No. 421-3     filed 01/28/20     PageID.21995 Page 7 of 39
 000227


                                                                                      Page 25
   1                                   MICHAEL COSTER
   2          Q.     Sure.
   3          A.     And we won't have the buzzing going on.
   4          Q.     Thank you.        No problem.
   5                 All right.        And this document was prepared for
   6      the Spokane River Regional Toxics Task Force as of
   7      February 2019; correct?
   8          A.     Correct.
   9          Q.     And on page 9, Figure 2 reflects the Spokane
  10      River total PCB concentrations measured during the 2018
  11      synoptic survey; correct?
  12          A.     That's what it says.
  13          Q.     And it also indicates that the red symbols
  14      indicate outliers; correct?
  15          A.     Yes.
  16          Q.     Okay.     So you'll see over in the left-hand
  17      column the total PCBs are listed in picograms per liter,
  18      and otherwise known as ppq; correct?
  19          A.     Correct.
  20          Q.     And then along the bottom are the sampling
  21      sites along the river; correct?
  22          A.     Correct.
  23          Q.     And you would agree with me that, with the
  24      exception of those two red outliers, all of the data
  25      falls within below the 170 ppq state water quality


                              TSG Reporting - Worldwide   877-702-9580

                                                                                          000227
Case 2:15-cv-00201-SMJ   ECF No. 421-3     filed 01/28/20     PageID.21996 Page 8 of 39
 000228


                                                                                      Page 26
   1                                   MICHAEL COSTER
   2      standard; correct?
   3                 MR. LAND:        I'll object as to misleading and
   4      mischaracterizing facts, to the extent you're
   5      representing 170 as a water quality standard.
   6      Otherwise, you can answer.
   7                 THE WITNESS:          Correct.
   8      BY MR. HAASE:
   9          Q.     And with respect to the two outliers, the red
  10      symbols indicated on that Figure 2, I'd ask you to
  11      please turn to page A-7, not page 7, but Appendix 7
  12      towards the back of the document.
  13                 Okay.     If you'll find Table A-9 at the top.                       Do
  14      you see that?
  15          A.     Yes, I do.
  16          Q.     Okay.     Table A-9 is the Blank-Corrected
  17      Analytical Results from Hangman Creek; correct?
  18          A.     Correct.
  19          Q.     And you'll see the asterisk next to August 6th;
  20      correct?
  21          A.     Yes.
  22          Q.     And then the corresponding asterisks underneath
  23      the table.     And if you'll just read that corresponding
  24      asterisks under the table.
  25          A.     "PCB results for 8/6 rejected as anomalous due


                              TSG Reporting - Worldwide   877-702-9580

                                                                                           000228
Case 2:15-cv-00201-SMJ   ECF No. 421-3     filed 01/28/20     PageID.21997 Page 9 of 39
 000229


                                                                                      Page 27
   1                                   MICHAEL COSTER
   2      to elevated mono-chloro and di-chloro homolog
   3      concentrations in the sample and associated laboratory
   4      blank."
   5          Q.     So, in other words, on the page 9 chart that we
   6      were looking at, those two red outliers were
   7      caused -- were determined by the lab group that did the
   8      testing to have been caused by elevated PCB
   9      concentrations in the sample and associated lab blank;
  10      correct?
  11          A.     That's what the report says.
  12          Q.     Right.     So, in essence, laboratory error;
  13      correct?
  14          A.     That's what the report says.
  15          Q.     Okay.     You would agree, Mr. Coster, that the
  16      NLT system was not designed to remove PCBs; correct?
  17                 MR. LAND:        Objection.
  18                 THE WITNESS:          Yes.
  19                 MR. LAND:        Objection.           Vague.
  20      BY MR. HAASE:
  21          Q.     And isn't it true that the City stated
  22      publicly, in response -- in its comments to the draft
  23      2016 NPDES permit, that the City does not know to what
  24      extent the NLT would successfully remove PCBs; correct?
  25                 MR. LAND:        Objection.           Lacks foundation.        Calls


                              TSG Reporting - Worldwide   877-702-9580

                                                                                          000229
Case 2:15-cv-00201-SMJ   ECF No. 421-3    filed 01/28/20     PageID.21998 Page 10 of 39
 000230


                                                                                     Page 28
   1                                     MICHAEL COSTER
   2      for speculation.
   3                 THE WITNESS:          I would have to see the document.
   4                 MR. HAASE:          Okay.     Let's -- let's do that.
   5      This will be Coster Exhibit 3.
   6                       (Exhibit 3 marked for identification.)
   7      BY MR. HAASE:
   8           Q.    Okay.     And what I've handed you is the City's
   9      Riverside Park Water Reclamation Facility Public
  10      Comments to the Draft 2016 NPDES Permit and Fact Sheet;
  11      correct?
  12           A.    Correct.
  13           Q.    Okay.     And the draft 2016 NPDES permit proposed
  14      a numerical discharge limitation for PCBs; correct?
  15           A.    I don't remember.
  16           Q.    Okay.     Well, this document will refresh your
  17      recollection.       The City actually objected to the 2016
  18      NPDES permit's inclusion of a numerical PCB discharge
  19      limit; correct?
  20           A.    I don't remember.
  21           Q.    Okay.     Let's -- let's go to this document.                    And
  22      you'll see that -- well, the 2016 NPDES permit also
  23      included the provision that NLT would be operated
  24      year-round; correct?
  25           A.    Are you speaking of the draft permit?


                              TSG Reporting - Worldwide   877-702-9580

                                                                                          000230
Case 2:15-cv-00201-SMJ   ECF No. 421-3    filed 01/28/20     PageID.21999 Page 11 of 39
 000231


                                                                                     Page 29
   1                                     MICHAEL COSTER
   2           Q.    Correct.
   3           A.    Yes.
   4           Q.    And that draft permit was never enacted;
   5      correct?
   6           A.    Correct.
   7           Q.    Okay.     And this was the City's opportunity to
   8      provide public comments, along with others, that would
   9      be affected by that draft permit on the proposed permit
  10      requirements; correct?
  11           A.    Yes.
  12           Q.    Okay.     And you'll see that under the summary on
  13      the first page here, page 1 of 6, second paragraph, the
  14      City requested the current limits with respect to fecal
  15      coliforms be maintained because it believed that the
  16      limits were sufficient to protect the water quality
  17      standard; correct?
  18           A.    Correct.
  19           Q.    Okay.     And then in the very next paragraph, I'd
  20      like to you read that para -- that next paragraph aloud,
  21      please.
  22           A.    "The City requests the decision whether to
  23      operate NLT year-round be deferred.                      There is currently
  24      only limited data on the additional benefit of
  25      year-round NLT for PCB removal.                   The City will be


                              TSG Reporting - Worldwide   877-702-9580

                                                                                          000231
Case 2:15-cv-00201-SMJ   ECF No. 421-3    filed 01/28/20     PageID.22000 Page 12 of 39
 000232


                                                                                      Page 30
   1                                     MICHAEL COSTER
   2      conducting further study of PCB removal through the NLT
   3      system after that system has been installed.                          While the
   4      City is hopeful that NLT will provide cost-effective PCB
   5      removal at RPWRF, there is not" yet -- "there is not
   6      enough data yet to conclude that it should be operated
   7      year-round to control PCBs."
   8           Q.    Okay.     And if you'll turn to page 4 of 6, the
   9      second bullet point from the bottom, S-13, page 44, list
  10      item 2, do you see that?
  11           A.    Yes.
  12           Q.    Okay.     If you'll read that portion aloud,
  13      please.
  14           A.    "There are no PCB design loadings associated
  15      with the NLT treatment system design.                          NLT was
  16      constructed solely for phosphorus removal and compliance
  17      with the DO TMDL requirements.                   While additional PCB
  18      removal may be achieved through this system, it is not
  19      verified, and PCB removal was not a design
  20      consideration.       The City suggests changing or removing
  21      this item."
  22           Q.    Okay.     And that's what the City wrote in public
  23      formal comments; correct?
  24           A.    Correct.
  25           Q.    And so the City is writing here that the City


                              TSG Reporting - Worldwide   877-702-9580

                                                                                            000232
Case 2:15-cv-00201-SMJ   ECF No. 421-3    filed 01/28/20     PageID.22001 Page 13 of 39
 000233


                                                                                     Page 31
   1                                     MICHAEL COSTER
   2      didn't test for PCB removal by NLT sufficiently to draw
   3      any scientifically reliable conclusions on PCB captured
   4      by the NLT system; correct?
   5                 MR. LAND:        Objection.           Mischaracterization of
   6      what's said here, and misleading.
   7                 THE WITNESS:          Correct.
   8      BY MR. HAASE:
   9           Q.    And the City is writing in this document in the
  10      public formal comments that it doesn't and won't know
  11      the NLT system's effectiveness at PCB removal until a
  12      separate pilot study can be conducted down the line;
  13      correct?
  14                 MR. LAND:        Objection.           Mischaracterization of
  15      what this document said and the document speaks for
  16      itself.
  17                 THE WITNESS:          I don't think it says anything
  18      about pilot testing, does it?
  19      BY MR. HAASE:
  20           Q.    Well, it's -- let me rephrase the question.
  21                 Well, yeah, let's go down to the last bullet
  22      point on this page.            If you'll read the last bullet
  23      point.
  24           A.    "Rather than being required to operate NLT
  25      year-round to control PCBs beginning in 2026, the City


                              TSG Reporting - Worldwide   877-702-9580

                                                                                          000233
Case 2:15-cv-00201-SMJ   ECF No. 421-3    filed 01/28/20     PageID.22002 Page 14 of 39
 000234


                                                                                     Page 33
   1                                     MICHAEL COSTER
   2      critical seasons; (3) impacts to other plant processes;
   3      and (4) the unknown unit cost of PCB removal in the
   4      non-critical season relative to other BMPs.
   5                 "Consequently, the City requests that it be
   6      allowed to conduct a PCB pilot using a separate membrane
   7      treatment unit, concurrent with optimization of the NLT
   8      system, and subsequently phase in year-round operation
   9      for PCB removal, rather than risk damaging a portion of
  10      the membrane system.
  11                 "If such damage occurred, it could impact
  12      nutrient removal, affect other plant processes, and/or
  13      pollutant removals, and be prohibitively expensive to
  14      repair."
  15           Q.    Okay.     So you would agree what the City is
  16      writing in this document or wrote in this document is
  17      that the City doesn't currently have any scientifically
  18      reliable conclusions about the NLT system's
  19      effectiveness at removing PCBs until a separate pilot
  20      study can be conducted several years down the line;
  21      correct?
  22                 MR. LAND:        Objection.           The document speaks for
  23      itself, and misleading.
  24                 THE WITNESS:          Correct, according to the
  25      document.


                              TSG Reporting - Worldwide   877-702-9580

                                                                                          000234
Case 2:15-cv-00201-SMJ   ECF No. 421-3    filed 01/28/20     PageID.22003 Page 15 of 39
 000235


                                                                                     Page 40
   1                                     MICHAEL COSTER
   2           Q.    Okay.     And if you'll turn to number 4,
   3      paragraph number 4, where it says, "The City of Spokane
   4      managed risk by:        A, selecting only technologies with a
   5      proven ten year history in the field; and, B, piloting
   6      the processes with actual run-of-the-plant effluent
   7      through all scenarios.             This resulted in our finding:
   8      i.   We get significant algae and Daphnia blooms even in
   9      winter.    Potential massive disruption of membranes.                       We
  10      have plans to deal with it."
  11                 Correct?
  12           A.    That's what it says.
  13           Q.    Okay.     Do you have any reason to disagree that
  14      the City gets significant algae and Daphnia blooms even
  15      in the wintertime?
  16           A.    In my recollection, the algae and Daphnia
  17      blooms can occur outside the critical season.                       I don't
  18      know if they truly occur during winter, as defined, you
  19      know, by the calendar.
  20           Q.    Okay.     But you would agree that, you know,
  21      winter encompasses the non-critical season months;
  22      correct?
  23           A.    Yes.
  24           Q.    Okay.     And that's what Mr. Taylor is writing to
  25      Ms. Heatherly in this e-mail; correct?


                              TSG Reporting - Worldwide   877-702-9580

                                                                                           000235
Case 2:15-cv-00201-SMJ   ECF No. 421-3    filed 01/28/20     PageID.22004 Page 16 of 39
 000236


                                                                                      Page 41
   1                                     MICHAEL COSTER
   2           A.    Correct.
   3           Q.    Okay.     And you would agree that significant
   4      algae and Daphnia blooms would be potential massive
   5      disrupters to membranes, even if they occur in the
   6      wintertime; correct?
   7                 MR. LAND:        Objection.           Vague, incomplete
   8      hypothetical.
   9                 THE WITNESS:          Correct.
  10                 MR. HAASE:          Okay.     I'm going to mark as Exhibit
  11      Coster 5 the PALL Corporation Microfiltration System
  12      Operation and Maintenance Manual for the City of Spokane
  13      Wastewater Management dated August 2017.
  14                       (Exhibit 5 marked for identification.)
  15      BY MR. HAASE:
  16           Q.    And if you'll turn to page 104, please.                      And
  17      just by way of background, the City selected the PALL
  18      Corporation's Aria Flex microfiltration system for its
  19      NLT system; correct?
  20           A.    Correct.
  21           Q.    Okay.     And so this is the operation and
  22      maintenance manual prepared by Pall Corporation for that
  23      NLT membrane system that the City purchased.                       And I'd
  24      like to turn your attention to page 104.                       All right.
  25      And you see Section 5.3, Short, Mid and Long Term


                              TSG Reporting - Worldwide   877-702-9580

                                                                                          000236
Case 2:15-cv-00201-SMJ   ECF No. 421-3    filed 01/28/20     PageID.22005 Page 17 of 39
 000237


                                                                                     Page 42
   1                                     MICHAEL COSTER
   2      Shutdown of the System Layoff?
   3           A.    Yes.
   4           Q.    Okay.     All right.          If you'll just read the
   5      first three sentences, and I'll tell you when to stop.
   6      Aloud, please.
   7           A.    Okay.     "A short-term shutdown is a system
   8      shutdown that lasts for less than 16 hours.                       A mid-term
   9      shutdown is a system shutdown that lasts for 16 to
  10      72 hours.      A long-term shutdown is greater than
  11      72 hours."
  12           Q.    Okay.     And the next sentence, too.
  13           A.    "Pall Corporation recommends avoiding the
  14      system shutdowns, if possible."
  15           Q.    Okay.     And why does Pall Corporation recommend
  16      avoiding system shutdowns?
  17                 MR. LAND:        Objection.           Calls for speculation.
  18                 THE WITNESS:          I don't know.
  19      BY MR. HAASE:
  20           Q.    System shutdowns could lead to harmful bacteria
  21      growth in the membranes; correct?
  22                 MR. LAND:        Objection.           Calls for speculation.
  23                 THE WITNESS:          I don't know.
  24      BY MR. HAASE:
  25           Q.    Are you -- this is the system that the City


                              TSG Reporting - Worldwide   877-702-9580

                                                                                          000237
Case 2:15-cv-00201-SMJ   ECF No. 421-3    filed 01/28/20     PageID.22006 Page 18 of 39
 000238


                                                                                     Page 44
   1                                     MICHAEL COSTER
   2      than 72 hours, do you see the last sentence where it
   3      says, "For a long-term shutdown, the system is shutdown
   4      in the same way as with the short- and mid-term
   5      shutdowns, but to ensure there's not biological growth
   6      on the filters or piping, Pall Corporation strongly
   7      recommends circulating chlorinated water through the
   8      system after shutting down."
   9           A.    That's what it says.
  10           Q.    Okay.     And so there is a concern here that Pall
  11      Corporation is expressing to the City, the purchaser and
  12      owner of this NLT membrane system, that for a shutdown
  13      greater than 72 hours, there's concern for biological
  14      growth on the filters or piping; correct?
  15                 MR. LAND:        Objection.           The document speaks for
  16      itself, and misleading.
  17                 THE WITNESS:          It appears to say that.
  18      BY MR. HAASE:
  19           Q.    Okay.     And if one were not to -- well, let me
  20      strike that question and rephrase.
  21                 Are you aware of any PALL wastewater treatment
  22      systems anywhere in the world where the owner
  23      voluntarily shuts the system down on a seasonal basis?
  24           A.    I don't have any knowledge either way.
  25           Q.    Do you know what you would have to do to the


                              TSG Reporting - Worldwide   877-702-9580

                                                                                          000238
Case 2:15-cv-00201-SMJ   ECF No. 421-3    filed 01/28/20     PageID.22007 Page 19 of 39
 000239


                                                                                     Page 45
   1                                     MICHAEL COSTER
   2      membranes if you were to shut them down during the
   3      non-critical season months to preserve their integrity
   4      and prevent harmful biological growth in both the
   5      membranes and the piping?
   6                 MR. LAND:        Objection.           Compound.
   7                 THE WITNESS:          We would follow manufacturer's
   8      recommendation.
   9      BY MR. HAASE:
  10           Q.    Do you know what those are?
  11           A.    This is the first time I've read this.
  12           Q.    Okay.     And have you done or are you aware of
  13      any having been done, calculations on the cost of
  14      complying with the manufacturer's recommendations about
  15      preserving membrane and piping health if you're to shut
  16      them down during a long-term shutdown?
  17           A.    I'm not aware of any.
  18           Q.    And there's no membrane system need to shut it
  19      down for four months; correct?
  20                 MR. LAND:        Objection.           Calls for speculation.
  21                 THE WITNESS:          Not that I'm aware of.
  22      BY MR. HAASE:
  23           Q.    With the Pall Corporation recommending avoiding
  24      system shutdowns, if possible, you'd agree that Pall
  25      Corporation designs their membrane systems to be


                              TSG Reporting - Worldwide   877-702-9580

                                                                                          000239
Case 2:15-cv-00201-SMJ   ECF No. 421-3    filed 01/28/20     PageID.22008 Page 20 of 39
 000240


                                                                                      Page 46
   1                                     MICHAEL COSTER
   2      operated year-round; correct?
   3                 MR. LAND:        Objection.            Lacks foundation and
   4      calls for speculation.
   5                 THE WITNESS:          It wouldn't appear to suggest
   6      that it be operated at full scale.
   7      BY MR. HAASE:
   8           Q.    But it does suggest that it be operated
   9      year-round and not taken offline and mothballed for as
  10      long as four months; correct?
  11                 MR. LAND:        Objection.            Lacks foundation, calls
  12      for speculation.
  13                 THE WITNESS:          I don't know.                 It appears that
  14      they would say that it needs to be operated in some
  15      fashion.
  16      BY MR. HAASE:
  17           Q.    Year-round; correct?
  18           A.    It would appear to say that.
  19           Q.    Okay.     And have you, or anyone associated with
  20      the City that you're aware of, calculated the
  21      operational cost of shutting down the NLT system during
  22      the non-critical months?
  23           A.    I don't recall that.
  24           Q.    And PALL gave the City an 11-year warranty for
  25      its membrane modules; correct?


                              TSG Reporting - Worldwide   877-702-9580

                                                                                           000240
Case 2:15-cv-00201-SMJ   ECF No. 421-3    filed 01/28/20      PageID.22009 Page 21 of 39
 000241


                                                                                        Page 51
   1                                     MICHAEL COSTER
   2      answer to your question about how long would membranes
   3      last if rarely used and only maintained versus heavily
   4      used and heavily maintained.                    He notes that the product
   5      has been around for 20 to 25 years but doesn't know if
   6      the membranes we install would last the ten years we
   7      asked proposers to guarantee.                   Although PALL is
   8      guaranteeing 11 years, or 20 years, for example.                         He
   9      also notes that running the membranes year-round is a
  10      bit of a different animal than if we were laying fallow
  11      during the winter."
  12           Q.    And that's what Paul Mueller told Lars Hendron,
  13      city engineer, in this e-mail with respect to membrane
  14      life and cost assessment; correct?
  15                 MR. LAND:        Objection.            Calls for speculation
  16      and entirely mis-states the document.
  17                 THE WITNESS:          According to the e-mail.
  18      BY MR. HAASE:
  19           Q.    Thank you.
  20                 Isn't it true, Mr. Coster, that during the
  21      non-critical season months the City's stormwater and
  22      wastewater still has significant amounts of constituents
  23      subject to TMDL discharge limitations, including
  24      phosphorus?      Correct?
  25           A.    Yes.


                              TSG Reporting - Worldwide    877-702-9580

                                                                                           000241
Case 2:15-cv-00201-SMJ   ECF No. 421-3    filed 01/28/20     PageID.22010 Page 22 of 39
 000242


                                                                                     Page 52
   1                                     MICHAEL COSTER
   2           Q.    CBOD?
   3           A.    Correct.
   4           Q.    Fecal coliform?
   5           A.    Correct.
   6           Q.    Ammonia?
   7           A.    Correct.
   8           Q.    Total suspended solids?
   9           A.    Correct.
  10           Q.    And metals like cadmium and zinc?
  11           A.    Correct.
  12           Q.    And isn't it true that the City determined that
  13      operating the NLT system during the non-critical season
  14      months removed very significant amounts of those
  15      constituents subject to TMDL discharge limits?
  16           A.    Was it for the --
  17                 MR. LAND:        Objection.           Vague.
  18                 THE WITNESS:          Was it for the
  19      non-critical -- the discharge limits non-critical season
  20      permit limits, or just in general?
  21      BY MR. HAASE:
  22           Q.    In general, whether during the critical season
  23      or the non-critical season.                Well, let's talk about the
  24      non-critical season.            That was the specific focus of my
  25      question.


                              TSG Reporting - Worldwide   877-702-9580

                                                                                          000242
Case 2:15-cv-00201-SMJ   ECF No. 421-3    filed 01/28/20     PageID.22011 Page 23 of 39
 000243


                                                                                     Page 55
   1                                     MICHAEL COSTER
   2           Q.    All right.          Now, I'd like to call your
   3      attention to the columns for estimated average annual
   4      pollutant removal, and you'll see total phosphorus
   5      pounds per year; correct?
   6           A.    Correct.
   7           Q.    All right.          And you'll see that, as set forth
   8      here, the total phosphorus pounds per year removed
   9      during the critical season by membrane filtration is
  10      35,622 pounds per year; correct?
  11           A.    Correct.
  12           Q.    And during the non-critical season, the
  13      membrane filtration more than doubles that phosphorus
  14      capture from 35,622 pounds per year to 84,700 pounds per
  15      year; correct?
  16           A.    Correct.
  17           Q.    And that -- that is phosphorus that would
  18      otherwise be going out of the facility, into the river,
  19      and ultimately end up in Long Lake; correct?
  20           A.    It would have no environmental impact.
  21           Q.    I didn't ask you that question.
  22           A.    Okay.
  23           Q.    That is phosphorus that would otherwise go out
  24      the Riverside pipe into the river, into the Spokane
  25      River, and ultimately end up in Long Lake; correct?


                              TSG Reporting - Worldwide   877-702-9580

                                                                                          000243
Case 2:15-cv-00201-SMJ   ECF No. 421-3    filed 01/28/20     PageID.22012 Page 24 of 39
 000244


                                                                                     Page 56
   1                                     MICHAEL COSTER
   2           A.    Correct.
   3           Q.    And that phosphorus, though it would go out
   4      during the non-critical season, it would be present in
   5      the -- it would still be there because it hasn't been
   6      filtered out.       It would be present during the critical
   7      season months; correct?
   8           A.    Repeat that.
   9           Q.    Yeah.     Because those 84,700 pounds of
  10      phosphorus were not filtered out if you were not
  11      operating NLT during the non-critical season, that would
  12      go out the pipe, end up in the river, and Long Lake, and
  13      be present during the critical season months; correct?
  14                 MR. LAND:        Objection.           Compound, calls for
  15      speculation.
  16                 THE WITNESS:          I don't know what the detention
  17      time would -- if that would be the result.
  18      BY MR. HAASE:
  19           Q.    Okay.     Well, let's look at the fecal coliform,
  20      billions of CFUs per year.               And those are colony-forming
  21      units; correct?
  22           A.    Correct.
  23           Q.    And in microbiology, a colony-forming unit
  24      is -- means the number of viable bacteria cells in a
  25      sample; correct?


                              TSG Reporting - Worldwide   877-702-9580

                                                                                          000244
Case 2:15-cv-00201-SMJ   ECF No. 421-3    filed 01/28/20     PageID.22013 Page 25 of 39
 000245


                                                                                     Page 59
   1                                     MICHAEL COSTER
   2      12:54.
   3                       (A brief recess was had.)
   4                 VIDEOGRAPHER:           We're back on the record with
   5      the continued video deposition of Mike Coster, and
   6      Number 2.      The time is now 1:42.
   7                       (Exhibit 9 marked for identification.)
   8                 MR. HAASE:          Okay.     I'm just going to mark
   9      Exhibit 9, the -- I'm going to hand that to you and then
  10      I'll identify it.
  11                 You guys have -- you can share that or you have
  12      the earlier one.
  13                 MR. LAND:        Yeah.
  14      BY MR. HAASE:
  15           Q.    Okay.     Mr. Coster, I'm handing you a copy of
  16      the NLT Facility Critical and Non-Critical Season Annual
  17      Operating Cost in 2018 Dollars chart that was provided
  18      to us by the City's counsel on Friday, September 13,
  19      2019, just this past Friday, and I want to ask you some
  20      questions about it.
  21                 Mr. Coster, if I can just have your attention
  22      for a couple of questions to start, and then I'll move
  23      into the chart.
  24                 How many employees does the City plan to use to
  25      operate the NLT system?


                              TSG Reporting - Worldwide   877-702-9580

                                                                                          000245
Case 2:15-cv-00201-SMJ   ECF No. 421-3    filed 01/28/20     PageID.22014 Page 26 of 39
 000246


                                                                                     Page 60
   1                                     MICHAEL COSTER
   2            A.   That is actually still open to some questions.
   3            Q.   What are the discussions that you are familiar
   4      with in that respect?
   5            A.   Since we don't have much experience or any
   6      experience operating membrane facilities, what their
   7      maintenance and operational demand are, there's a lot of
   8      discussion about, you know, what anticipated needs will
   9      be.
  10            Q.   Okay.     And is it fair to say that you currently
  11      don't know, the City doesn't know, the current labor
  12      needs for operating the NLT system?
  13            A.   We don't know with any certainty.
  14            Q.   Okay.     And has PALL, the membrane manufacturer,
  15      made any recommendations in that regard?
  16            A.   They've made some recommendations, but not very
  17      detailed ones.
  18            Q.   Okay.     Have they recommended, you know, a
  19      number of employees, for example, necessary to operate
  20      the NLT system?
  21            A.   Yes.
  22            Q.   And what has PALL recommended?
  23            A.   PALL recommended, I believe -- this is from
  24      memory -- in a brief e-mail at least an extra operator
  25      per shift, and I believe an extra maintenance.


                              TSG Reporting - Worldwide   877-702-9580

                                                                                          000246
Case 2:15-cv-00201-SMJ   ECF No. 421-3    filed 01/28/20     PageID.22015 Page 27 of 39
 000247


                                                                                     Page 61
   1                                     MICHAEL COSTER
   2                 Sometimes vendors will intermix operations and
   3      maintenance.      They will sometimes -- they don't break it
   4      down into whether it would be primarily electrical
   5      instrumentation people, or maintenance people, you know,
   6      mechanical maintenance people.
   7           Q.    Okay.     So that's -- that would be over and
   8      above the current staff that's operating the primary and
   9      secondary treatment plant that's in existence right now
  10      at the Riverside facility; correct?
  11           A.    Yes.
  12           Q.    And those one extra operator and one extra
  13      maintenance person per shift --
  14           A.    Could I correct one item that I said?
  15           Q.    You may.
  16           A.    Basically, they made the statement about during
  17      day shifts, I believe, extra maintenance personnel, one
  18      person.
  19           Q.    Okay.     But not during the night shift?
  20           A.    No, I don't think they made that
  21      recommendation.
  22           Q.    Okay.     So one extra operator per day shift and
  23      per night shift, but one extra maintenance person only
  24      per day shift; correct?
  25           A.    I believe so.


                              TSG Reporting - Worldwide   877-702-9580

                                                                                          000247
Case 2:15-cv-00201-SMJ   ECF No. 421-3    filed 01/28/20      PageID.22016 Page 28 of 39
 000248


                                                                                      Page 62
   1                                     MICHAEL COSTER
   2           Q.    Okay.     And is it your understanding
   3      that -- well, have -- what would be a commensurate
   4      hourly rate for the extra operator?
   5           A.    I do not know.
   6           Q.    Can you give me -- can you estimate for me an
   7      acceptable hourly rate range that the City would pay the
   8      one extra NLT operator recommended by the membrane
   9      manufacturer PALL?
  10           A.    I couldn't give you an accurate range.
  11           Q.    Okay.     And they would be -- both the extra
  12      operator and the extra maintenance person would be
  13      hourly employees, not salaried employees; correct?
  14           A.    Correct.
  15           Q.    Okay.     And would you -- does the day shift
  16      versus night shift, is there an hourly wage difference
  17      in the current employees?
  18           A.    There's a -- go ahead.
  19                 MR. LAND:        No.     No.         I was --
  20                 THE WITNESS:          There's a slight shift
  21      differential.
  22      BY MR. HAASE:
  23           Q.    Within a dollar?
  24           A.    Couldn't say.
  25           Q.    Okay.


                              TSG Reporting - Worldwide    877-702-9580

                                                                                           000248
Case 2:15-cv-00201-SMJ   ECF No. 421-3    filed 01/28/20     PageID.22017 Page 29 of 39
 000249


                                                                                     Page 68
   1                                     MICHAEL COSTER
   2      round that would include that provision?
   3           A.    You start thinking about projected labor needs.
   4           Q.    Okay.     Do you -- do you expect that this next
   5      City budget would actually include amounts for NLT
   6      operating cost?
   7           A.    I don't know.
   8           Q.    Okay.     You're unsure whether the discussions
   9      would reach the stage --
  10           A.    I can't predict what the City Council and the
  11      administrations will do.
  12           Q.    And when -- I mean, is there a deadline?                      When
  13      is the budget typically passed?
  14           A.    I don't have that specific information.
  15           Q.    Okay.     Is there a deadline for you to submit
  16      information about anticipated NLT operational cost for
  17      potential inclusion in the City budget?
  18           A.    I don't know those deadlines.
  19           Q.    Has the City started to recruit for any of the
  20      NLT operator or maintenance positions?
  21           A.    No, unless you include the development of civil
  22      service lists as being a potential supplier.
  23           Q.    Okay.     But have there been any advertisements
  24      describing the job responsibilities and hours and
  25      potential in salary?


                              TSG Reporting - Worldwide   877-702-9580

                                                                                          000249
Case 2:15-cv-00201-SMJ   ECF No. 421-3    filed 01/28/20     PageID.22018 Page 30 of 39
 000250


                                                                                     Page 69
   1                                     MICHAEL COSTER
   2           A.    As associated with NLT?
   3           Q.    Yes.
   4           A.    No.
   5           Q.    And isn't it true that the average wastewater
   6      treatment operator job in Spokane, Washington, pays $19
   7      an hour?
   8                 MR. LAND:        Objection.           Lacks foundation, calls
   9      for speculation.
  10                 THE WITNESS:          I don't know.
  11      BY MR. HAASE:
  12           Q.    Are you familiar with the ZipRecruiter website?
  13           A.    No.
  14           Q.    Okay.     So you don't know one way or the other
  15      whether that's accurate, reflecting $19 an hour in
  16      Spokane as the average wastewater treatment operator
  17      job?
  18                 MR. LAND:        Objection.           Assumes facts.
  19                 THE WITNESS:          I do not know.
  20                 MR. HAASE:          Okay.     All right.            I'd like to mark
  21      as the next exhibit Coster 10.
  22                       (Exhibit 10 marked for identification.)
  23      BY MR. HAASE:
  24           Q.    All right.          And what I've just marked as
  25      Exhibit 10 is an e-mail from you to Lars Hendron dated


                              TSG Reporting - Worldwide   877-702-9580

                                                                                          000250
Case 2:15-cv-00201-SMJ   ECF No. 421-3    filed 01/28/20     PageID.22019 Page 31 of 39
 000251


                                                                                     Page 73
   1                                     MICHAEL COSTER
   2      testing, chemicals, and that sort of thing.                       If I
   3      recall, it was a lack of spill containment for the
   4      pilot.
   5           Q.    Okay.     And you wouldn't have -- it's fair to
   6      say you wouldn't have described it as a chronically
   7      disturbing situation if there weren't --
   8           A.    Correct.
   9           Q.    -- multiple other examples by CH2M; correct?
  10           A.    It's a chronic situation with contractors and
  11      people in general at wastewater plants that do work
  12      there.
  13           Q.    Okay.     And it was chronic with respect to CH2M
  14      over the life of this project, as well; correct?
  15           A.    During this project.
  16                 MR. LAND:        Objection.            Vague.
  17      BY MR. HAASE:
  18           Q.    During this project, yes?
  19           A.    Yes.
  20                 MR. HAASE:          Okay.      And I would next like to
  21      mark as Exhibit Coster 11.
  22                        (Exhibit 11 marked for identification.)
  23      BY MR. HAASE:
  24           Q.    I've handed you a cover letter dated April 29,
  25      2019, from Scott Simmons, director of the City of


                              TSG Reporting - Worldwide   877-702-9580

                                                                                          000251
Case 2:15-cv-00201-SMJ   ECF No. 421-3    filed 01/28/20     PageID.22020 Page 32 of 39
 000252


                                                                                     Page 74
   1                                     MICHAEL COSTER
   2      Spokane Public Works, with a letter directed to
   3      Department of Ecology, Cheryl Niemi, Surface Water
   4      Quality Standards Specialist; correct?
   5           A.    Correct.
   6           Q.    And behind that, and enclosed with the letter,
   7      as reflected at the bottom of the cover letter, is the
   8      City of Spokane's April 2019 variance application;
   9      correct?
  10           A.    Correct.
  11           Q.    And this represents the City of Spokane's
  12      April 2019 application for an individual discharger
  13      variance from the Washington State Human Health Water
  14      Quality Standard for total PCBs; correct?
  15           A.    Correct.
  16           Q.    And at the time this was written, it was 7
  17      picograms per liter, but then in May that was withdrawn
  18      and the 170 ppq was reinstated; correct?
  19                 MR. LAND:        Objection.            Misleading.
  20                 THE WITNESS:          I don't really know.
  21                 MR. LAND:        Facts not in evidence.               You can
  22      answer.
  23                 MR. HAASE:          All right.          Withdrawn.
  24                 THE WITNESS:          Okay.
  25      BY MR. HAASE:


                              TSG Reporting - Worldwide   877-702-9580

                                                                                          000252
Case 2:15-cv-00201-SMJ   ECF No. 421-3    filed 01/28/20     PageID.22021 Page 33 of 39
 000253


                                                                                       Page 75
   1                                     MICHAEL COSTER
   2           Q.    Well, let's look at the footnote on the bottom.
   3           A.    Which page?
   4           Q.    Footnote A on page 1 of 26.                     All right.   If
   5      you'll just read that footnote aloud, please.
   6           A.    Okay.
   7                 "We understand the EPA is in the process of
   8      reconsidering the current Human Health Water Quality" --
   9           Q.    Standard.
  10           A.    -- "Standard.           As a result, might approve the
  11      standard of 170 picograms per liter that is promulgated
  12      by Ecology on August 1st, 2016, and disapproved by EPA
  13      on November 15, 2016.            The analysis in this application
  14      applies with equal force to an HHWQS of 170 picograms
  15      per liter.      For example, the highest attainable
  16      condition in the Pollution Minimization Plan would be
  17      the same if the standard is 7 picograms per liter or 170
  18      picograms per liter.            The 20-year duration would still
  19      be necessary and the variance would still be reviewed
  20      every five years."
  21           Q.    Okay.     So what the City is saying to Ecology in
  22      this variance application is that regardless of whether
  23      it's 7 ppq or 170 ppq, they are still advocating for the
  24      same variance that would last 20 years; correct?
  25           A.    That's what the document says.


                              TSG Reporting - Worldwide   877-702-9580

                                                                                          000253
Case 2:15-cv-00201-SMJ   ECF No. 421-3    filed 01/28/20     PageID.22022 Page 34 of 39
 000254


                                                                                     Page 76
   1                                     MICHAEL COSTER
   2           Q.    Okay.     And back up to the first paragraph,
   3      second sentence from the end, what the City is proposing
   4      is a 20-year individual discharger variance with the
   5      interim highest attainable effluent condition of 792
   6      picograms per liter; correct?
   7           A.    That's what the document says.
   8           Q.    Okay.     And the 792 picograms per liter is the
   9      same as 792 ppq; correct?               Picograms per liter is the
  10      same as ppq?
  11           A.    Oh, yeah.
  12           Q.    Correct.       Okay.
  13                 And the City has stated at the bottom, last
  14      sentence in the second paragraph, that an individual
  15      discharger variance is the only available option for the
  16      City to maintain compliance with the Clean Water Act and
  17      ensure that reasonable further progress is made toward
  18      improving the water quality of Spokane River; correct?
  19           A.    That's what the document says.
  20           Q.    Okay.     Now, on page 3 of 26, the middle
  21      paragraph, if you'll just -- I'll allow you to flip to
  22      that.     If you'll just read aloud the paragraph that --
  23           A.    Could you show me the --
  24           Q.    Sure.     "The proposed duration."
  25           A.    Okay.


                              TSG Reporting - Worldwide   877-702-9580

                                                                                          000254
Case 2:15-cv-00201-SMJ   ECF No. 421-3    filed 01/28/20     PageID.22023 Page 35 of 39
 000255


                                                                                     Page 77
   1                                     MICHAEL COSTER
   2                 "The proposed duration of this variance is
   3      20 years, with review every five years.                        It currently is
   4      in the process of making a significant investment into
   5      its wastewater infrastructure, as described in the ICWP.
   6      The 20-year timeline coincides with the end of the
   7      current annual payments on 200 million in green revenue
   8      bonds that were sold in late 2014 to fund the ICWP
   9      projects and would be the earliest the City anticipates
  10      being able to consider additional treatment options,
  11      should any feasible alternatives be identified."
  12           Q.    Okay.     And then over on page 4 of 26 -- before
  13      I get there, in that last paragraph, the ICWP,
  14      Integrated Clean Water Plan; correct?
  15           A.    Yes.
  16           Q.    Okay.     And then flipping over to page 4 of 26,
  17      if you'll read the paragraph starting in the middle with
  18      "the City proposes."            Actually, just read that first
  19      sentence.
  20           A.    "The City proposes a highest attainable
  21      use/condition as expressed by -- expressed by an interim
  22      effluent condition of 792 picograms per liter total PCBs
  23      in RPWRF effluent."
  24           Q.    And the next sentence, too, please.
  25           A.    "The interim effluent condition represents the


                              TSG Reporting - Worldwide   877-702-9580

                                                                                          000255
Case 2:15-cv-00201-SMJ   ECF No. 421-3    filed 01/28/20     PageID.22024 Page 36 of 39
 000256


                                                                                     Page 78
   1                                     MICHAEL COSTER
   2      anticipated greatest pollutant reduction achievable with
   3      the pollutant-control technologies installed at the time
   4      the variance would be adopted."
   5           Q.    Okay.     And that's what the City wrote to
   6      Ecology; correct?
   7           A.    Yes.
   8           Q.    All right.          And if you'll flip to page 14,
   9      please, and if you'll just read the introductory
  10      paragraph before the bullet points.
  11           A.    Okay.     "While similar PCB removal is expected
  12      compared to the SCRWRF membrane facility, there still is
  13      some uncertainty on the exact level of PCB treatment the
  14      RPWRF tertiary membrane process will provide."
  15           Q.    Okay.     And then it goes on -- well, first of
  16      all, that's the Spokane County Water Reclamation
  17      Facility referenced, SCRWRF; correct?
  18           A.    Correct.
  19           Q.    Okay.     So this is -- in this section, the City
  20      is describing how there are differences between the
  21      Spokane County facility and the, you know, Riverside
  22      Park pending NLT facility, there's uncertainty because
  23      of differences and they can't just rely on the
  24      river -- on the Spokane County PCB removal figures;
  25      correct?


                              TSG Reporting - Worldwide   877-702-9580

                                                                                          000256
Case 2:15-cv-00201-SMJ   ECF No. 421-3    filed 01/28/20     PageID.22025 Page 37 of 39
 000257


                                                                                     Page 79
   1                                     MICHAEL COSTER
   2           A.    Correct.
   3           Q.    Okay.     And it goes on and lists one, two,
   4      three, four, five -- six different compelling reasons
   5      why there's uncertainty and you can't rely on the
   6      Spokane County PCB removal figures; correct?
   7           A.    Correct.
   8           Q.    And then if you'll read the -- the paragraph
   9      right underneath those bullet points aloud, please.
  10           A.    "Given there are enough differences between
  11      SCRWRF and RPWRF, the final HAC for RPWRF will need to
  12      be refined once enough PCB data is collected from the
  13      RPWRF membrane facility.              If the City is granted an
  14      HHWQS variance for total PCBs, the City requests that
  15      the HAC be updated to reflect the actual treatment
  16      provided by NLT, once it is online and fully optimized,
  17      during the required five-year variance review process by
  18      Ecology.       The updated HAC will be submitted to Ecology
  19      during the first five-year review process."
  20           Q.    Okay.     And then if you'll just continue down
  21      the rest of that section.               Below is the a schedule, and
  22      if you'll just read the schedule and the description and
  23      the anticipated timeline out loud, please.
  24           A.    The sentence above it, as well?
  25           Q.    From "below" to the actual schedule.


                              TSG Reporting - Worldwide   877-702-9580

                                                                                          000257
Case 2:15-cv-00201-SMJ   ECF No. 421-3    filed 01/28/20     PageID.22026 Page 38 of 39
 000258


                                                                                     Page 80
   1                                     MICHAEL COSTER
   2           A.    Okay.
   3           Q.    Thank you.
   4           A.    "Below is a schedule of actions the City plans
   5      to undertake to ensure that the HAC is attained within
   6      the variance period and to ensure progress toward
   7      attaining the underlying designated use and
   8      criteria -- criterion.             Schedule of actions to be
   9      completed to ensure HAC is attained within the variance
  10      period."
  11                 There's a table.
  12                 The action installation of NLT tertiary
  13      membrane upgrades at RPWRF:                Spring 2021.        Optimization
  14      of tertiary membrane processes:                   2021 through 2022.
  15      Effluent PCB data collection for development of final
  16      RPWRF HAC:      2021 - 2025.          Development of final HAC
  17      relevant to RPWRF:          Winter 2025.            Ongoing implementation
  18      of pollution minimization plan:                   2021 through 2041.
  19           Q.    Okay.     And so the City has requested of Ecology
  20      a 20-year variance of the PCB discharge limits,
  21      specifically requesting 792 picograms per liter;
  22      correct?
  23           A.    Yes.
  24           Q.    And what the City is -- has written and
  25      proposed in its application for that variance to Ecology


                              TSG Reporting - Worldwide   877-702-9580

                                                                                          000258
Case 2:15-cv-00201-SMJ   ECF No. 421-3    filed 01/28/20     PageID.22027 Page 39 of 39
 000259


                                                                                     Page 81
   1                                     MICHAEL COSTER
   2      is the collection of PCB effluent data for development
   3      of the final Riverside Park Highest Attainable Condition
   4      number over the course of, you know, piloting that NLT
   5      system from 2021 to 2025; correct?
   6                 MR. LAND:        Objection.           Vague, ambiguous.
   7                 THE WITNESS:          Correct, I believe, with a
   8      five-year review process.
   9      BY MR. HAASE:
  10           Q.    Right.     And they need to -- what the City is
  11      telling Ecology is they need to run NLT for at least
  12      that five-year period from 2021 -- actually, yeah,
  13      they're going to collect the PCB effluent data during
  14      that five-year period, 2021 to 2025; correct?
  15           A.    I believe so.
  16           Q.    And that the final HAC, Highest Attainable
  17      Condition, for PCB effluent discharge can't be
  18      reasonably scientifically estimated until that's done;
  19      correct?
  20                 MR. LAND:        Objection.           Misleading, mis-states
  21      the document, calls for speculation.
  22                 THE WITNESS:          It's what the document says.
  23      BY MR. HAASE:
  24           Q.    Okay.     And once they spend the five years
  25      collecting that PCB effluent data to be used for


                              TSG Reporting - Worldwide   877-702-9580

                                                                                          000259
